       Case 4:21-mc-80102-DMR Document 2 Filed 04/27/21 Page 1 of 16



1    JUNJI SUZUKI (SBN 184738)
     junji@marshallsuzuki.com
2    MARSHALL SUZUKI LAW GROUP, LLP
3    230 California Street, Suite 415
     San Francisco, CA 94111
4    Telephone: (415) 618-0090
     Facsimile: (415) 618-0190
5
     Attorney for Applicant,
6    Tokyo University of Social Welfare

7
8
                                    UNITED STATES DISTRICT COURT
9
                                 NORTHERN DISTRICT OF CALIFORNIA
10
11
      In re Ex Parte Application of                        )   Case No: 3:21-mc-80102
12                                                         )
                                                           )   DECLARATION OF YOHEI SHIMIZU IN
13    TOKYO UNIVERSITY OF SOCIAL                           )   SUPPORT OF EX PARTE APPLICATION
14    WELFARE,                                             )   FOR ORDER PURSUANT TO 28 U.S.C. §
                                                           )   1782 PERMITTING DISCOVERY FOR
15                                      Applicant.         )   USE IN FOREIGN PROCEEDING
                                                           )
16    ______________________________
17
18
         I, Yohei Shimizu, declare as follows:
19
         1. I am an attorney duly licensed to practice law in Japan. I am a partner at Alcien Law
20
             Firm, a legal professional corporation organized and existing under the laws of Japan.
21
             Applicant, Tokyo University of Social Welfare (“TUSW”), an educational corporation
22
             organized and existing under the laws of Japan, retained me and my firm to initiate a
23
             civil lawsuit against those liable for defamation and unlawful business interference
24
             under Japanese law as soon as their identities have been ascertained through discovery.
25
         2. I have personal knowledge of each matter stated herein.
26
         3. I submit this declaration in support of TUSW’s Ex Parte Application for Order Pursuant
27
             to 28 U.S.C. § 1782 (the “Application”).
28


                                                                                                         -Page 1 of 7-
     In re Ex Parte Application of Tokyo Univeristy of Social Welfare
     Declaration of Yohei Shimizu in Support of Ex Parte Application for Order pursuant to 28 U.S.C. § 1782
     Permitting Discovery for Use in Foreign Proceeding
         Case 4:21-mc-80102-DMR Document 2 Filed 04/27/21 Page 2 of 16



1         4. TUSW provides undergraduate and graduate school programs in Japan aiming for
2            international social work and contribution. On or about December 15, 2020, certain
3            statement concerning TUSW as described in Exhibit A attached hereto (the “Subject
4            Tweet”) was posted by a Twitter User under the name of “@yesmanyurusanai” on
5            Twitter at https://twitter.com/yesmanyurusanai/status/1338727109640900608 through
6            the said user’s Twitter Account located at https://twitter.com/yesmanyurusanai (the
7            “Subject Twitter Account”). Exhibit A is a true and correct copy of the Subject Tweet
8            as of January 8, 2021. The Subject Tweet was posted with offensive and false statement
9            of fact about TUSW’s academic success. The Subject Tweet falsely claims that the
10           deviation measurement value (called “Hensachi”1 in Japanese used to measure academic
11           performance and difficulty in passing entrance exams for universities) for TUSW has
12           deteriorated and TUSW has failed to function as an educational place. Contrary to such
13           false claim, the deviation value for TUSW has actually improved as shown in the
14           recently published statistics, a copy of which is attached hereto as Exhibit B (the
15           “Statistics”). “B Rating” in the Statistics indicates the “B Rating” deviation value,
16           which means that the possibility of applicants with such deviation value being accepted
17           by a school is between 60% and 80 %2. The Statistics show that a B Rating for TUSW
18           has improved over the recent years. Based on my investigation into this matter which
19           included interviewing TUSW personnel and reviewing pertinent records, the Subject
20           Tweet constitutes defamation under Japanese law.
21        5. Considering the facts above, it is my opinion as a Japanese lawyer that the Subject
22           Tweet was posted for harassment purposes and constitutes defamation under Japanese
23           law.
24
     1
       “Hensachi” in Japanese, is deviation value used to measure academic performance and
25   difficulty in passing entrance exams for universities. See
26   https://en.wikipedia.org/wiki/Truly Strong Universities;
     https://en.wikipedia.org/wiki/Going broke universities %E2%80%93 Disappearing universiti
27   es; https://en.wikipedia.org/wiki/Standard_score
     2
       https://manabi.benesse.ne.jp/lab/benesse/assess/moshi/qa/answer14.html
28


                                                                                                         -Page 2 of 7-
     In re Ex Parte Application of Tokyo Univeristy of Social Welfare
     Declaration of Yohei Shimizu in Support of Ex Parte Application for Order pursuant to 28 U.S.C. § 1782
     Permitting Discovery for Use in Foreign Proceeding
       Case 4:21-mc-80102-DMR Document 2 Filed 04/27/21 Page 3 of 16



1        6. Therefore, TUSW intends to bring a lawsuit in Japan against the person(s) associated
2            with the Subject Twitter Account as soon as the person(s)’ identities have been
3            ascertained through the discovery sought by the Application.
4        7. In order to identify the person(s) who committed unlawful acts against TUSW through
5            the Subject Twitter Account, it is crucial for TUSW to obtain the information relevant
6            thereto. In particular, the information relating to the Subject Twitter Account, as
7            specified in the proposed subpoena concurrently filed with the Application, would be
8            critical and highly relevant in identifying the perpetrators. At a minimum, access logs
9            when the Subject Tweet was posted and access log for each login are highly relevant
10           and necessary, but some or all of them may be unavailable because records of older
11           access are generally erased after a short period of time (usually 3 to 6 months), in which
12           case subsequent access logs after the Subject Tweet was posted will become highly
13           relevant and necessary for TUSW.
14       8. In order to identify an anonymous perpetrator who posted illegal statements (e.g.
15           defamation and unlawful business interference) on the internet, in case that the Court
16           may wonder if the duration for access logs should be limited. I explain as follows:
17       9. Explanation of Terms
18           An Internet Service Provider (the “ISP”) is an entity such as AT&T which provides
19           internet services for users. A Content Provider (the “CP”) is an entity which provides
20           content on the internet. If a user accesses his or her Twitter account by using AT&T
21           line, the ISP is AT&T and the CP is Twitter Inc. (“Twitter”).
22                    In the case of above example, at first, the communication between the user and
23           AT&T is performed before the communication between AT&T and Twitter is
24           performed. In each communication, information such as IP addresses, time stamps (the
25           time when they were used for the communication) and access types are generally
26           recorded. This record is called an “access log”. See Exhibit C and D.
27                    The ISP assigns (lends) an IP address to its user when providing the user with
28           internet access services. The IP address assigned (loaned) to the user is changed at set


                                                                                                         -Page 3 of 7-
     In re Ex Parte Application of Tokyo Univeristy of Social Welfare
     Declaration of Yohei Shimizu in Support of Ex Parte Application for Order pursuant to 28 U.S.C. § 1782
     Permitting Discovery for Use in Foreign Proceeding
       Case 4:21-mc-80102-DMR Document 2 Filed 04/27/21 Page 4 of 16



1            intervals. Thus, the ISP can identify the user by IP address and time stamp (in other
2            words, the access log).
3        10. How to Identify the Perpetrator by Using the Access Log
4            The victim can identify the perpetrator by using the access log as follows:
5              a.   The victim of illegal activity on the internet does not know the ISP the perpetrator
6                   used. Thus, the victim needs the CP to disclose the access log in their possession.
7                   TUSW submits the Application for that purpose. See Exhibit C (1).
8              b.   Next, the victim identifies the ISP the perpetrator used by the IP addresses
9                   disclosed by the CP. Since IP addresses owned by a particular ISP are publicly
10                  available, such IP addresses help the victim identify the ISP used by the
11                  perpetrator. See Exhibit C (2).
12             c.   Next, the victim submits the access logs (including IP addresses and time stamps)
13                  disclosed from the CP to the ISP, and requests the perpetrator’s information such
14                  as his/her name and address. See Exhibit C (3).
15             d.   In this way, the victim is able to obtain the perpetrator’s information from the ISP.
16                  See Exhibit C (4).
17             e.   Finally, the victim is able to sue the perpetrator. See Exhibit C (5).
18                    Strictly speaking, there is a gap between time stamps recorded by the ISP and
19           those recorded by the CP because of the time needed for communication between the
20           ISP and the CP. However, this gap is negligibly small and should therefore not present
21           any issue.
22       11. The Necessity of Disclosure of the Access Log by the CP
23           In almost all cases, the CP does not have accurate information necessary to identify the
24           perpetrator. First of all, the CP does not obtain the perpetrator’s name or address unless
25           the perpetrator volunteers them for using services by the CP. In addition, there is a high
26           possibility the information the CP may receive from the perpetrator at the time of
27           his/her registration for use of the CP’s services is fictitious, especially in case of illegal
28           purposes such as posting illegal statements. Thus, in almost all cases, the victim has to


                                                                                                         -Page 4 of 7-
     In re Ex Parte Application of Tokyo Univeristy of Social Welfare
     Declaration of Yohei Shimizu in Support of Ex Parte Application for Order pursuant to 28 U.S.C. § 1782
     Permitting Discovery for Use in Foreign Proceeding
         Case 4:21-mc-80102-DMR Document 2 Filed 04/27/21 Page 5 of 16



1             rely on the method described above to identify the perpetrator. In other words, in
2             almost all cases, having the CP disclose an access log is the only way to identify the
3             perpetrator. That is why the access log from the CP is critically necessary.
4          12. All Access Logs Without Duration Limit Need Be Disclosed
5             Ideally, a single, complete access log should be readily available to enable the victim of
6             defamation on the internet to identify the perpetrator. However, the access log at the
7             time of posting is not always complete, nor does it remain available indefinitely, as
8             explained below. (See Exhibit D). At the same time, it is impossible for the CP to
9             identify a single access log from which all the information needed by the victim can be
10            extracted because of the existence of special tools for anonymization (explained below).
11                      As to completeness of a particular log, it is unclear how the provider maintains
12            access logs. For example, some providers such as Twitter often records only time
13            stamps (not IP addresses) at the time of each posting. In that case, the victim is unable
14            to identify the ISP, which means that the victim is unable to identify the perpetrator,
15            either.
16                      As to how long a particular log remains available, the "freshness" of the log is
17            important. If the perpetrator posted an illegal statement (e.g. defamatory comment)
18            several months ago, the CP or the ISP may have already deleted the access log at the
19            time of posting. Generally, the retention period of access logs by providers is only 3 to
20            6 months. In case of Twitter, if a user deactivates the account, data for the deactivated
21            account would only be available for 30 days after deactivation3. Thus, in a large
22            number of cases, the access log at the time of posting has already been deleted by the
23            time a subpoena can be served on the CP or the ISP. In addition, even if the access log
24            at the time of posting remains available and disclosed by the CP, there is a possibility
25            that the ISP has already deleted the access log when the victim asks the ISP to disclose
26            it.
27
     3
         https://help.twitter.com/en/managing-your-account/how-to-deactivate-twitter-account
28


                                                                                                         -Page 5 of 7-
     In re Ex Parte Application of Tokyo Univeristy of Social Welfare
     Declaration of Yohei Shimizu in Support of Ex Parte Application for Order pursuant to 28 U.S.C. § 1782
     Permitting Discovery for Use in Foreign Proceeding
         Case 4:21-mc-80102-DMR Document 2 Filed 04/27/21 Page 6 of 16



1                      It should be noted that the perpetrator can prevent the victim from identifying
2              him/her through access logs by using special tools for anonymization such as Tor (The
3              Onion Router) or Proxy (collectively, the “Special Tools”), mainly used in the dark
4              web. The perpetrator sometimes uses the Special Tools and at other times does not.
5              The victim can possibly identify the perpetrator from the access logs only if the
6              perpetrator does not use the Special Tools. The victim (and the CP), however, cannot
7              specify access logs from which the information sought may be ascertained because the
8              victim does not know when and whether the perpetrator used the Special Tools.
9                      Therefore, all access logs, including the most recent logs, need be disclosed as
10             long as they are presumed to be those of the same perpetrator. For example, access logs
11             identifying the same Twitter account of the perpetrator are presumed to belong to the
12             perpetrator.
13         13. It shall be noted that Japanese law does not allow "John Doe defendant" in civil
14             litigation. Article 2 (1) of Rules of Civil Procedure (Rules of the Supreme Court of
15             Japan No. 5 of 1996 ) require a plaintiff to state names and physical addresses of the all
16             parties, including defendant, in his complaint to commence litigation. Therefore,
17             without first obtaining the information about the Subject Twitter Account, TUSW may
18             not even start litigation.
19         14. The Subject Twitter Account is maintained by Twitter 4 , located in San Francisco,
20             California5. Twitter is not a party to the anticipated Japanese lawsuit described above.
21         15. I am not aware of any restrictions imposed by or any policies under Japanese law
22             limiting the proof-gathering proceeding in the manner proposed and for the purposes
23             stated herein and in the Application. In addition, I, on behalf of other corporations, have
24             obtained similar information through the § 1782(a) subpoena several times in the past
25             proceedings, but no issue on the receptivity was raised in subsequent Japanese
26             proceeding.
27
     4
         https://about.twitter.com/.
28
     5
         https://investor.twitterinc.com/corporate-governance/contact-the-board-/default.aspx.

                                                                                                         -Page 6 of 7-
     In re Ex Parte Application of Tokyo Univeristy of Social Welfare
     Declaration of Yohei Shimizu in Support of Ex Parte Application for Order pursuant to 28 U.S.C. § 1782
     Permitting Discovery for Use in Foreign Proceeding
Case 4:21-mc-80102-DMR Document 2 Filed 04/27/21 Page 7 of 16
Case 4:21-mc-80102-DMR Document 2 Filed 04/27/21 Page 8 of 16




               Exhibit A
Case 4:21-mc-80102-DMR Document 2 Filed 04/27/21 Page 9 of 16
Case 4:21-mc-80102-DMR Document 2 Filed 04/27/21 Page 10 of 16




                Exhibit B




                              1
Case 4:21-mc-80102-DMR Document 2 Filed 04/27/21 Page 11 of 16
Case 4:21-mc-80102-DMR Document 2 Filed 04/27/21 Page 12 of 16
Case 4:21-mc-80102-DMR Document 2 Filed 04/27/21 Page 13 of 16
Case 4:21-mc-80102-DMR Document 2 Filed 04/27/21 Page 14 of 16
Case 4:21-mc-80102-DMR Document 2 Filed 04/27/21 Page 15 of 16
Case 4:21-mc-80102-DMR Document 2 Filed 04/27/21 Page 16 of 16
